Exhibit 10.3



 

CONFIDENTIAL TREATMENT

[***] indicates that text has been omitted which is the subject of a
confidential

treatment request. This text has been separately filed with the SEC.

Execution Version

FIRST AMENDMENT TO
STAND BY PURCHASE AGREEMENT

This FIRST AMENDMENT TO STAND BY PURCHASE AGREEMENT (this “Amendment”), dated as
of February 1, 2019 (the “Amendment Effective Date”), is made by and between
WEBBANK, a Utah-chartered industrial bank having its principal location in Salt
Lake City, Utah (“Bank”), and PROSPER MARKETPLACE, INC., a Delaware corporation
having its principal location in San Francisco, California (“Company”).
Capitalized terms used and not otherwise defined herein shall have the
respective meanings set forth in the Existing Asset Sale Agreement (as defined
below).

RECITALS

WHEREAS, reference is made to that certain Stand By Purchase Agreement, dated as
of July 1, 2016, by and between Bank and Company (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time prior to the
date hereof, the “Existing Stand By Purchase Agreement”); and

 

WHEREAS, the Parties desire to amend the Existing Stand By Purchase Agreement to
provide for certain revised terms.

 

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing Recitals and the terms,
conditions and mutual covenants and agreements herein contained, and for good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Bank and Company mutually agree as follows:

1.            Section 31 of the Existing Stand By Purchase Agreement is amended
by deleting the existing text of subsection 31(a) and inserting in lieu thereof
the following new text:

“PMI shall provide Bank with cash collateral to secure all PMI’s obligations
under the Program Documents, which Bank shall deposit in a deposit account
(“Collateral Account”) at Bank. The Collateral Account shall be a deposit
account at Bank, segregated from any other deposit account of PMI or Bank, that
shall hold only the funds provided by PMI to Bank as collateral. At all times,
PMI shall maintain funds in the Collateral Account equal to the Required Balance
(as defined below). The Required Balance shall be calculated monthly as of the
first day of each calendar month during the Term. In the event the actual
balance in the Collateral Account is less than the Required Balance, PMI shall,
within [***] following notice of such deficiency, make a payment into the
Collateral Account in an amount equal to the difference between the Required
Balance and the actual balance in such account. In this Agreement, “Required
Balance” means [***].

 

 



2.            Miscellaneous.

(a)Effect of Amendment. Except as expressly amended and/or superseded by this
Amendment, the Existing Stand By Purchase Agreement shall remain in full force
and effect. This Amendment shall not constitute an amendment or waiver of any
provision of the Existing Stand By Purchase Agreement, except as expressly set
forth herein. Upon the Amendment Effective Date, or as otherwise set forth
herein, the Existing Stand By Purchase Agreement shall thereupon be deemed to be
amended and supplemented as hereinabove set forth, and this Amendment shall
henceforth be read, taken and construed as an integral part of the Existing
Stand By Purchase Agreement; however, such amendments and supplements shall not
operate so as to render invalid or improper any action heretofore taken under
the Existing Stand By Purchase Agreement. In the event of any inconsistency
between this Amendment and the Existing Stand By Purchase Agreement with respect
to the matters set forth herein, this Amendment shall take precedence.
References in any of the Program Documents or amendments thereto to the Existing
Stand By Purchase Agreement shall be deemed to mean the Existing Stand By
Purchase Agreement as applicable, as amended by this Amendment.

(b)Counterparts. This Amendment may be executed and delivered by the Parties in
any number of counterparts, and by different parties on separate counterparts,
each of which counterpart shall be deemed an original and all of which
counterparts, taken together, shall constitute but one and the same instrument.

(c)Governing Law. This Amendment shall be interpreted and construed in
accordance with the laws of the State of Utah, without giving effect to the
rules, policies, or principles thereof with respect to conflicts of laws.

[Signature Pages to Follow]

-2-

 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their duly authorized officers as of the date first written above.

 

WEBBANK

 



By:          Name:   Title:    



 

[Signature Page to First Amendment to Stand By Purchase Agreement]



 

 



PROSPER MARKETPLACE, INC.





By:          Name:   Title:    

[Signature Page to First Amendment to Stand By Purchase Agreement]

 